Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Raya on 5/18/2022.

The application has been amended as follows: 

1.	(currently amended) A method of forming a hydrophilic coating on a surface of a medical device, the method comprising:
applying a hydrophilic coating composition to the surface of the medical device, the hydrophilic coating composition comprising (i) polyethylene glycol diacrylate having a number average molecular weight of less than 1000 and (ii) a hydrophilic polymer comprising polyvinylpyrrolidone; and
drying and/or curing the hydrophilic coating composition to form a hydrophilic coating wherein the polyethylene glycol diacrylate is a discrete, continuous or bi-continuous phase within the hydrophilic coating.
2.	(canceled) 
3.	(previously presented) The method of claim 1 wherein the number average molecular weight of the polyethylene glycol diacrylate of the hydrophilic coating composition is between about 200 and about 600.
4.	(original) The method of claim 1 wherein the hydrophilic coating composition further includes an alcohol.
5.	(original) The method of claim 4 wherein the alcohol comprises methanol, propanol, isopropyl alcohol or ethanol.
6.	(currently amended) The method of claim 1 wherein the hydrophilic coating composition comprises
(a)	about 89 wt% to about 97.5 wt% solvent;
(b)	about 2 wt% to about 10 wt% hydrophilic polymer;
(c)	about 0.1 wt% to about 0.6 wt% polyethylene glycol diacrylate; and
(d)	about 0.005 wt% to about 0.1 wt% curing agent.
7.	(original) The method of claim 6 wherein the hydrophilic coating composition further comprises
(e)	about 2 wt% to about 12 wt% plasticizer; and
(f)	about 0.005 wt% to about 0.2 wt% antioxidant.
8.	(original) The method of claim 6 wherein the solvent comprises a mixture of water and alcohol.
9.	(canceled) 
10.	(canceled)
11.	(canceled) 
12.	(currently amended) The method of claim 1 wherein the hydrophilic coating comprises a phase separated morphology comprising a continuous phase of polyvinylpyrrolidone and a discontinuous phase of polyethylene glycol diacrylate. 
13.	(currently amended) The method of claim 1 wherein the hydrophilic coating comprises about 94 wt % to about 98 wt % hydrophilic polymer and about 2 wt % to about 6 wt % polyethylene glycol diacrylate. 
14.	(previously presented) The method of claim 1 wherein the number average molecular weight of the polyethylene glycol diacrylate is less than about 600.
15.	(canceled) 
16.	(canceled) 
17.	(canceled) 
18.	(currently amended) The method of claim 1 wherein the polyvinylpyrrolidone comprises a high molecular weight polyvinylpyrrolidone. 
19.	(canceled)
20.	(original) The method of claim 1 wherein the medical device comprises a urinary catheter.
21.	(currently amended) A method of forming a hydrophilic coating on a surface of a medical device, the method comprising: 
applying a hydrophilic coating composition to the surface of the medical device, the hydrophilic coating composition comprising (i) a hydrophilic polymer comprising polyvinylpyrrolidone, and (ii) polyethylene glycol diacrylate having a number average molecular weight of less than 1000; and 
drying and/or curing the hydrophilic coating composition to form a hydrophilic layer wherein the polyethylene glycol diacrylate is phase separated from the polyvinylpyrrolidone within the hydrophilic coating.
22.	(currently amended) A method of forming a hydrophilic coating on a surface of a medical device, the method comprising: 
applying a hydrophilic coating composition to the surface of the medical device, the hydrophilic coating composition comprising (i) a hydrophilic polymer comprising polyvinylpyrrolidone, and (ii) polyethylene glycol diacrylate having a number average molecular weight of less than 1000; and 
drying and/or curing the hydrophilic coating composition to form a hydrophilic layer wherein the polyethylene glycol diacrylate is a partially immiscible or an immiscible component.
23.	(new) The method of claim 21 wherein the number average molecular weight of the polyethylene glycol diacrylate of the hydrophilic coating composition is between about 200 and about 600.
24.	(new) The method of claim 21 wherein the hydrophilic coating composition further includes an alcohol.
25.	(new) The method of claim 24 wherein the alcohol comprises methanol, propanol, isopropyl alcohol or ethanol.
26.	(new) The method of claim 21 wherein the hydrophilic coating composition comprises
(g)	about 89 wt% to about 97.5 wt% solvent;
(h)	about 2 wt% to about 10 wt% hydrophilic polymer;
(i)	about 0.1 wt% to about 0.6 wt% polyethylene glycol diacrylate; and
(j)	about 0.005 wt% to about 0.1 wt% curing agent.
27.	(new) The method of claim 26 wherein the hydrophilic coating composition further comprises
(k)	about 2 wt% to about 12 wt% plasticizer; and
(l)	about 0.005 wt% to about 0.2 wt% antioxidant.
28.	(new) The method of claim 26 wherein the solvent comprises a mixture of water and alcohol.
29.	(new) The method of claim 21 wherein the hydrophilic coating comprises about 94 wt % to about 98 wt % hydrophilic polymer and about 2 wt % to about 6 wt % polyethylene glycol diacrylate. 
30.	(new) The method of claim 21 wherein the number average molecular weight of the polyethylene glycol diacrylate is less than about 600.
31.	(new) The method of claim 21 wherein the polyvinylpyrrolidone comprises a high molecular weight polyvinylpyrrolidone. 
32.	(new) The method of claim 21 wherein the medical device comprises a urinary catheter.
33.	(new) The method of claim 22 wherein the number average molecular weight of the polyethylene glycol diacrylate of the hydrophilic coating composition is between about 200 and about 600.
34.	(new) The method of claim 22 wherein the hydrophilic coating composition further includes an alcohol.
35.	(new) The method of claim 34 wherein the alcohol comprises methanol, propanol, isopropyl alcohol or ethanol.
36.	(new) The method of claim 31 wherein the hydrophilic coating composition comprises
(m)	about 89 wt% to about 97.5 wt% solvent;
(n)	about 2 wt% to about 10 wt% hydrophilic polymer;
(o)	about 0.1 wt% to about 0.6 wt% polyethylene glycol diacrylate; and
(p)	about 0.005 wt% to about 0.1 wt% curing agent.
37.	(new) The method of claim 36 wherein the hydrophilic coating composition further comprises
(q)	about 2 wt% to about 12 wt% plasticizer; and
(r)	about 0.005 wt% to about 0.2 wt% antioxidant.
38.	(new) The method of claim 36 wherein the solvent comprises a mixture of water and alcohol.
39.	(new) The method of claim 22 wherein the hydrophilic coating comprises about 94 wt % to about 98 wt % hydrophilic polymer and about 2 wt % to about 6 wt % polyethylene glycol diacrylate. 
40.	(new) The method of claim 22 wherein the number average molecular weight of the polyethylene glycol diacrylate is less than about 600.
41.	(new) The method of claim 22 wherein the polyvinylpyrrolidone comprises a high molecular weight polyvinylpyrrolidone. 
42. 	(new) The method of claim 22 wherein the medical device comprises a urinary catheter.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to form a hydrophilic coating on the surface of a medical device comprising polyethylene glycol diacrylate having a number average molecular weight less than 1000 and polyvinylpyrrolidone wherein upon drying and/or curing of the coating the PEG diacrylate is present in a discrete, continuous or bi-continuous phase as in claims 1 or 21, or wherein the PEG diacrylate is partially or completely immiscible with the remainder of the coating as in claim 22.
The most pertinent prior art (Diemeer et al.) teaches forming a coating for a medical device comprising PEGDA and a hydrophilic polymer in combination in the coating.  However, the two materials are not phase separated and the second material is not PVP.
Another prior art (Dias et al. ) teaches that it is known to optimize the amounts of components such as plasticizers in polymeric coatings but is otherwise largely unrelated to the problems solved by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717